AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina



            Michael Damian Glenn Blocker,

                           Plaintiff
                               v.                                           Civil Action No.       1:18-cv-03316-JMC
                                                                    )
   S.C.D.P.P.P.S.; Larry Patton, Jr. in their official              )
 capacity; Kershaw Correctional Inst.; AW Cannin in                 )
     their individual capacity; AW Ford in their                    )
 individual capacity; Major Smith in their individual               )
  capacity; Capt. Davies in their individual capacity;              )
  Capt. Goodwen in their individual capacity; Nurse                 )
 Broche in their individual capacity; Nurse Black in                )
                                                                    )
their individual capacity; Caseworker Rague in their
 individual capacity; Manning C. I.; Officer Igim in
   their individual capacity; Capt. Branell in their
                  individual capacity,
                      Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant) (name)             the amount of                        dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                 %, along with
costs.


O The plaintiff, Michael Damian Glenn Blocker, shall take nothing of the defendants, S.C.D.P.P.P.S. Larry Patton, Jr. in
their official capacity, Kershaw Correctional Inst., AW Cannin in their individual capacity, AW Ford in their individual
capacity, Major Smith in their individual capacity, Capt. Davies in their individual capacity, Capt. Goodwen in their
individual capacity, Nurse Broche in their individual capacity, Nurse Black in their individual capacity, Caseworker
Rague in their individual capacity, Manning C. I., Officer Igim in their individual capacity and Capt. Branell in their
individual capacity, and this action is dismissed with prejudice.


This action was (check one):


’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge, presiding, accepting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.


Date: April 24, 2019                                          ROBIN L. BLUME, CLERK OF COURT


                                                                                    s/L. Baker
                                                                          Signature of Clerk or Deputy Clerk
